DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 06/24/2022. Claims 1-11, 15-16 and 19-27 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 15-16 and 19-27 are allowed.
Regarding to claims 1, 16, 21 and 25, the best prior art found during the prosecution of the application, Berger US Patent Application No. :( US 2010/0150122 A1) hereinafter referred as Berger, in view of Matsumoto et al US Patent Application No. :( US 2010/0014520 Al) hereinafter referred as Matsumoto. Berger teaches  the  data communications network, comprising: a plurality of wireless two-way radio frequency (RF) data communication devices, each wireless two-way RF data communication device forming a node of the data communications network and each wireless two-way RF data communication device including a memory having stored therein an unique identifier (UID) of the wireless two-way RF data communication device; wherein each wireless two-way RF data communication device comprises, a receiver configured to receive radio frequency transmissions, a transmitter configured to make radio frequency transmissions, and electronic components arranged and configured such that the wireless two-way RF data communication device communicates with other nodes of the data communications network in communicating messages from originating nodes to destination nodes, such that each message that is communicated by the wireless two-way RF data communication device, either as an originating node or an intermediate node, includes the UID of the wireless two-way RF data communication device, whereby a pathway by which each message is communicated in the data communications network is included with the message as the message is communicated in the data communications network, such that the wireless two-way RF data communication device communicates a presence message to a presence server at routine intervals based on a chronometer, and such that the measurement of the time until the next check-in message is to be sent by the wireless two-way RF data communication device is reset upon. The electronic components of the at least one of the wireless two-way RF data communication devices are arranged and configured such that the wireless two-way RF data communication device selectively operates between at least a first state, in which the communications provided are enabled, and in a second state, in which the communications provided are disabled.
Matsumoto teaches the plurality of server devices includes active and standby server devices; and when a failure in an active one of the server devices is detected and a standby one of the servers is switched to active, the UDP packet is multicast to the plurality of server devices including the server device that has been switched to active, to maintain communication between an application program of the client device and an application program of the server device that has been switched to active. However, Alberth  and  Bonner fail to teach the method, device for determining a shared journey. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the distributed LMR system architecture including a subsystem in communication with a data network, the subsystem comprising an LMR site for providing radio communication between land mobile radios associated with the system, the system comprising: a first controller disposed at the LMR site, the first controller comprising at least a first active mode and a first standby mode, wherein the first controller is configured in the first active mode to at least partially control communication of at least one of (i) a first land mobile radio of the land mobile radios, (ii) a second land mobile radio of the land mobile radios, (iii) the LMR site, and (iv) a further LMR site, wherein the first controller is configured in the first standby mode to switch to the first active mode from the first standby mode upon failure of a second controller operating in a second active mode; and a first repeater disposed at the LMR site, the first repeater comprising at least a third active mode, wherein the first repeater is configured in the third active mode to initiate a simulcast controller operation. The claims 1, 16, 21 and 25 as a whole and further defined by the latest amendments filed on 06/24/2022. Therefore, claims 1, 16, 21 and 25 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642